DETAILED ACTION
This Office Action is in response to the Application Ser. No. 17/271,168 filed on February 24, 2021.  The preliminary amendment filed February 24, 2021, has been entered. Claims 1-15 are currently amended. Claims 1-15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for domestic priority as a 371 National Stage entry of International Application Number PCT/IB2018/056548, filed on August 28, 2018.

	
Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated February 24, 2021, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Based on paragraph [0019] of the specification, “transceiving means” is interpreted as a transceiver for communicating over a wireless network, “interfacing means” is interpreted as an input/output device for interacting with the communication apparatus, and “processing means” is interpreted as a hardware processing unit, controller, or logic programmed to control operations of the communication apparatus.

The following is a quotation of MPEP 2111.04 II:
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”

Method Claims 8-14 recite contingent limitations that are not required to be performed as they are subject to conditions that may not be met.

Regarding method Claim 8, the following limitations recite steps that are performed only upon certain conditions being met:
“a courtesy phase, wherein the processing means evaluate whether it is necessary to transmit a courtesy message to said recipient on the basis of the time of occurrence of said first interaction and said second interaction, and, should the transmission of said courtesy message be necessary, said courtesy message is transmitted to said recipient in the course of a second communication session (emphasis added).”
Given its broadest reasonable interpretation, Claim 8 does not require the action, i.e., transmission of the courtesy message, to be performed as it is subject to conditions that are not required to be met by the claim, i.e., whether it is necessary to transmit a courtesy message.

Regarding method Claim 11, the following limitations recite steps that are performed only upon certain conditions being met:
if said duration datum is below a first threshold (emphasis added).”
Given its broadest reasonable interpretation, Claim 11 does not require the action, i.e., transmission of the courtesy message, to be performed as it is subject to conditions that are not required to be met by the claim, i.e., if said duration datum is below a first threshold.

Regarding method Claim 12, the following limitations recite steps that are performed only upon certain conditions being met:
“wherein, in the course of the courtesy phase, the processing means inhibit the transmission of said courtesy message to said recipient, if said duration datum is below a second threshold, which is lower than said first threshold (emphasis added).”
Given its broadest reasonable interpretation, Claim 12 does not require the action, i.e., inhibiting transmission of the courtesy message, to be performed as it is subject to conditions that are not required to be met by the claim, i.e., if said duration datum is below a second threshold which is lower than the first threshold.

Regarding method Claim 14, the following limitations recite steps that are performed only upon certain conditions being met:
“in the course of the courtesy phase, the processing means inhibit the transmission of said courtesy message, if said control signal has not been received (emphasis added).”
Claim 14 does not require the action, i.e., inhibiting transmission of the courtesy message, to be performed as it is subject to conditions that are not required to be met by the claim, i.e., if said control signal has not been received.

Examiner’s Note 
Claim 9 recites the limitation “a waiting phase, wherein the user is notified, through the interfacing means, that if said second interaction for requesting the interruption of said first communication session occurs, said courtesy message will be transmitted in the course of the courtesy phase” in lines 2-5. While the claim recites a step, i.e., notifying the user through the interfacing means, that is performed only upon a certain condition being met, i.e., if said second interaction for requesting the interruption of said first communication session occurs, the Examiner interprets the method as requiring notifying the user through the interfacing means because as best understood, Claim 8, from which Claim 9 depends, recites a step in which the second interaction occurs, i.e., the condition is met. See MPEP 2111.04. 

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 1, the term “the interruption” recited in line 12 should be “an interruption”, the term “the time of occurrence” recited in line 16 should be “a time of occurrence”, and the term “the transmission of said courtesy message” recited in line 18 should be “a transmission of said courtesy message”;
regarding Claim 3, the term “the duration” recited in line 12 should be “a duration”;
regarding Claim 6, the term “the type” recited in line 3 should be “a type”, “the user’s first interaction” recited in line 5 should be “the first interaction”, and the term “the value” recited in line 6 should be “a value”;
regarding Claim 7, the term “the signals” recited in line 5 should be “the control signals”;
regarding Claim 8, the term “the interruption” recited in line 8 should be “an interruption”, the term “the time of occurrence” recited in lines 14-15 should be “a time of occurrence”, and the term “the transmission of said courtesy message” recited in lines 16-17 should be “a transmission of said courtesy message”;
regarding Claim 10, the term “the duration” recited in line 10 should be “a duration”;
regarding Claim 13, the term “the type” recited in line 3 should be “a type” and “the user’s first interaction” recited in line 4 should be “the first interaction”; and
regarding Claim 15, the term “the memory” recited in line 2 should be “a memory”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):





Claims 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, the claim limitation “timing means adapted to count the passing of time” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “timing means 105” is illustrated in figure 1 and described in paragraphs [0020] and [0026] of the specification, the specification fails to disclose sufficient corresponding structure for the respective element that performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent Claims 4-6 are rejected for the reasons presented above with respect to rejected Claim 3 in view of their dependence thereon.

Regarding Claim 7, the claim limitation “decoding means adapted to decode control signals” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 8 recites a method claim comprising a plurality of phases, e.g., a communication start phase. While each of the phases appears to be associated with a step or action, e.g., detecting a first interaction of a user, it is unclear whether the associated step or action is actually performed in the phase, and whether performance of all of the phases is required by the method (e.g., can the method be performed by executing only the communication start phase if a first interaction is not detected?), rendering the claim indefinite.
Additionally, Claim 8 recites the limitation “a communication start phase, wherein the processing means detect a first interaction of a user with interfacing means for starting a first communication session towards a recipient through transceiving means adapted to communicate with a telecommunications networks” in lines 3-6. There is insufficient antecedent basis for the term “the processing means” in the claims.
Dependent Claims 9-15 are rejected for the reasons presented above with respect to rejected Claim 8 in view of their dependence thereon.

Additionally, Claim 9 recites the method of Claim 8 comprising an additional waiting phase. Again, it is unclear whether the claimed waiting phase requires the associated action, i.e., notifying the user, to be performed, or whether the waiting phase itself is required to be performed by the method, rendering the claim indefinite.

Additionally, Claim 15 recites the limitation “The computer program product which can be loaded into the memory of an electronic computer, and which comprises portions of software code for executing the phases of the method according to claim 8” in lines 1-3. There is insufficient antecedent basis for the term “the computer program product” in the claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 3-7 are rejected as failing to have adequate written description for the claim elements invoking interpretation under 35 U.S.C. 112(f) as set forth in the rejection of Claims 3-7 under 35 U.S.C. 112(b) in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding Claim 15, a “computer program product which can be loaded into the memory of an electronic computer, and which comprises portions of software code for executing the phases of the method” is recited. While the software code comprised by the computer program product is executable by a computer, the computer is not part of the claimed computer program product. Additionally, the term “computer program product” is not further described or defined in the specification. Therefore, in view of the specification, the broadest, reasonable interpretation of a “computer program product” includes software, per se.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter, and such claims should be rejected under 35 U.S.C. § 101.  See MPEP 2106.


Examiner’s Note 
The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 112(b). Presently, the pending claims do not adequately reflect what the disclosed invention is. In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution. Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8 and 10-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada, Pat. No. US 6,804,508 B1.

Regarding Claim 8, Yamada discloses “A method for sending a courtesy message (Yamada fig. 5, column 1, lines 6-10, column 2, lines 12-22 and column 5, lines 60-62: a method for transmitting an additional message to a called party), comprising:
a communication start phase, wherein the processing means detect a first interaction of a user with interfacing means for starting a first communication session towards a recipient through transceiving means adapted to communicate with a telecommunications networks (Yamada figs. 1-2 and 5, column 3, lines 9-17, column 4, lines 40-45 and column 5, lines 53-67: communication is established with a called party in response to user input with the manipulation button 139, i.e., a first user interaction);
a block request phase, wherein the processing means detect a second interaction of the user with the interfacing means for requesting the interruption of said first communication session (Yamada figs. 1-2 and 5, column 3, lines 9-17, column 4, lines 46-52 and column 6, lines 8-13: user input disconnecting the call is received by the manipulation button 139, i.e., a second user interaction);
an interruption phase, wherein the processing means interrupt said first communication session (Yamada figs. 1-2 and 5, column 3, lines 19-21 and column 6, lines 39-42: the communication with the called party is disconnected and portable communication terminal 101 enters a standby state); and
a courtesy phase, wherein the processing means evaluate whether it is necessary to transmit a courtesy message to said recipient on the basis of the time of occurrence of said first interaction and said second interaction, and, should the transmission of said courtesy message be necessary, said courtesy message is transmitted to said recipient in the course of a second communication session (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-38: control unit 127 determines whether to send an apology message based on the call duration determined from the user inputs establishing and disconnecting the call – Under broadest reasonable interpretation, the limitation “said courtesy message is transmitted to said recipient in the course of a second communication session” is not required to be performed by the method as it is contingent on a condition that is not met, i.e., “should the transmission of said courtesy message be necessary”. See MPEP 2111.04 II).”

Regarding Claim 10, Yamada discloses all of the limitations of Claim 8.
Additionally, Yamada discloses “in the course of the communication start phase, timing means detect a first time datum that defines a time instant when the user has the first interaction with the interfacing means (Yamada fig. 5, column 3, lines 9-17, column 4, lines 40-45 and column 6, lines 2-4: timer 145 starts a counting operation when communication is established with the called party, i.e., a start time is stored), wherein
in the course of the block request phase, the timing means detect a second time datum that defines a time instant when the user has the second interaction with the interfacing means (Yamada fig. 5, column 3, lines 9-17, column 4, lines 46-49 and column 6, lines 8-13: timer 145 stops the counting operation when input disconnecting the communication is received, i.e., an end time is stored), wherein
in the course of the interruption phase, the processing means evaluate a duration datum on the basis of said first time datum and said second time datum, wherein said duration datum represents the duration of said first communication session (Yamada fig. 5, column 3, lines 18-19, column 4, lines 49-51 and column 6, lines 14-15: timer 145 determines the call duration), and wherein
(Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-24: control unit 127 determines whether to send the apology message based on the call duration).”

Regarding Claim 11, Yamada discloses all of the limitations of Claim 10.
Additionally, Yamada discloses “wherein, in the course of the courtesy phase, said courtesy message is transmitted to said recipient, if said duration datum is below a first threshold (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-24: control unit 127 determines to send the apology message if the call duration is shorter than a preset call duration, i.e., a first threshold – Under broadest reasonable interpretation, the limitation “said courtesy message is transmitted to said recipient” is not required to be performed by the method as it is contingent on a condition that is not met, i.e., “if said duration datum is below a first threshold”. See MPEP 2111.04 II).”

Regarding Claim 12, Yamada discloses all of the limitations of Claim 11.
Additionally, Yamada discloses “wherein, in the course of the courtesy phase, the processing means inhibit the transmission of said courtesy message to said recipient, if said duration datum is below a second threshold, which is lower than said first threshold (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-24: control unit 127 determines to send the apology message if the call duration is shorter than a preset call duration, i.e., a first threshold –Under broadest reasonable interpretation, the limitation “inhibit the transmission of said courtesy message to said recipient” is not required to be performed by the method as it is contingent on a condition that is not met, i.e., “if said duration datum is below a second threshold, which is lower than said first threshold”. See MPEP 2111.04 II).”

Regarding Claim 12, Yamada discloses all of the limitations of Claim 11.
Additionally, Yamada discloses “wherein, in the course of the courtesy phase, the processing means inhibit the transmission of said courtesy message to said recipient, if said duration datum is below a second threshold, which is lower than said first threshold (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-24: control unit 127 determines to send the apology message if the call duration is shorter than a preset call duration, i.e., a first threshold –Under broadest reasonable interpretation, the limitation “inhibit the transmission of said courtesy message to said recipient” is not required to be performed by the method as it is contingent on a condition that is not met, i.e., “if said duration datum is below a second threshold, which is lower than said first threshold”. See MPEP 2111.04 II).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 8, 10, 11 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Oh, Pub. No. US 2013/0337790 A1.

Regarding Claim 1, Yamada discloses “A communication apparatus (Yamada fig. 1 and column 3, lines 1-8: portable communication terminal 101), comprising:
transceiving means adapted to communicate with a telecommunications network (Yamada figs. 1-2 and column 3, lines 1-8, lines 53-56 and lines 64-66: transceiver 123),
interfacing means for allowing interactions with a user of said communication apparatus (Yamada figs. 1-2, column 3, lines 1-8 and lines 57-61, and column 4, lines 7-10: user interface unit 137 and manipulation button 139),
	processing means (Yamada figs. 1-2 and column 3, lines 1-8 and lines 53-56: control unit 127) configured for:
	detecting a first interaction of the user with the interfacing means for starting, through the transceiving means, a first communication session towards a recipient (Yamada figs. 1-2 and 5, column 3, lines 9-17, column 4, lines 40-45 and column 5, lines 53-67: in response to user input with the manipulation button 139, i.e., a first user interaction, communication is established with the called party, i.e., a first communication session),
detecting a second interaction of the user with the interfacing means for requesting the interruption of said first communication session (Yamada figs. 1-2 and 5, column 3, lines 9-17, column 4, lines 46-52 and column 6, lines 8-13: user input disconnecting the call is received by the manipulation button 139, i.e., a second user interaction),
interrupting said first communication session (Yamada figs. 1-2 and 5, column 3, lines 19-21 and column 6, lines 39-42: the communication with the called party is disconnected and portable communication terminal 101 enters a standby state),
evaluating, on the basis of the time of occurrence of said first interaction and said second interaction, whether to transmit a courtesy message to said recipient... (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-38: control unit 127 determines whether to send an apology message based on the call duration determined from the user inputs establishing and disconnecting the call)”.
	However, while Yamada discloses determining whether to send an apology message based on the call duration (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-38), Yamada does not explicitly disclose “evaluating, on the basis of the time of occurrence of said first interaction and said second interaction, whether to transmit a courtesy message to said recipient, and, should the transmission of said courtesy message be necessary, transmitting said courtesy message to said recipient in the course of a second communication session (emphasis added).”
	In the same field of endeavor, Oh discloses releasing the connection for a call and sending a preset apology message to the called party using SMS, i.e., a second communication session, upon determining the connected call is abnormal (Oh fig. 1 and paragraphs 35-38: upon determining a connected outgoing call is abnormal, the mobile phone may immediately release connection of the call and transmit a preset SMS apology to the called party).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Yamada to disconnect the call and transmit an apology message using SMS upon determining transmission of the apology message is necessary as taught by Oh because doing so constitutes applying a known technique (disconnecting an abnormal call and transmitting an apology using SMS) to known devices and/or methods (a portable communication terminal) ready for improvement to yield predictable and desirable results (delivery of the apology message to the called party). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 3, the combination of Yamada and Oh discloses all of the limitations of Claim 1.
Additionally, Yamada discloses “timing means adapted to count the passing of time (Yamada figs. 1-2, column 3, lines 9-17 and column 4, line 39: timer 145), 
wherein the processing means are also configured for:
detecting, through said timing means, a first time datum that defines a time instant when the user has the first interaction with the interfacing means (Yamada fig. 5, column 3, lines 9-17, column 4, lines 40-45 and column 6, lines 2-4: timer 145 starts a counting operation when communication is established with the called party, i.e., a start time is stored),
detecting, through said timing means, a second time datum that defines a time instant when the user has the second interaction with the interfacing means (Yamada fig. 5, column 3, lines 9-17, column 4, lines 46-49 and column 6, lines 8-13: timer 145 stops the counting operation when input disconnecting the communication is received, i.e., an end time is stored),
calculating, on the basis of said first time datum and said second time datum, a duration datum representing the duration of said first communication session (Yamada fig. 5, column 3, lines 18-19, column 4, lines 49-51 and column 6, lines 14-15: timer 145 determines the call duration), and
wherein said processing means are configured for establishing whether to transmit the courtesy message on the basis of said duration datum (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-24: control unit 127 determines whether to send the apology message based on the call duration).”

Regarding Claim 4, the combination of Yamada and Oh discloses all of the limitations of Claim 3.
Additionally, Yamada discloses “wherein said processing means are also configured for transmitting said courtesy message to said recipient, if said duration datum is below a first threshold (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-24: control unit 127 determines to send the apology message when the call duration is shorter than a preset call duration, i.e., a first threshold).”

Regarding Claim 8, Yamada discloses “A method for sending a courtesy message (Yamada fig. 5, column 1, lines 6-10, column 2, lines 12-22 and column 5, lines 60-62: a method for transmitting an additional message to a called party), comprising:
(Yamada figs. 1-2 and 5, column 3, lines 9-17, column 4, lines 40-45 and column 5, lines 53-67: communication is established with a called party in response to user input with the manipulation button 139, i.e., a first user interaction);
a block request phase, wherein the processing means detect a second interaction of the user with the interfacing means for requesting the interruption of said first communication session (Yamada figs. 1-2 and 5, column 3, lines 9-17, column 4, lines 46-52 and column 6, lines 8-13: user input disconnecting the call is received by the manipulation button 139, i.e., a second user interaction);
an interruption phase, wherein the processing means interrupt said first communication session (Yamada figs. 1-2 and 5, column 3, lines 19-21 and column 6, lines 39-42: the communication with the called party is disconnected and portable communication terminal 101 enters a standby state); and
a courtesy phase, wherein the processing means evaluate whether it is necessary to transmit a courtesy message to said recipient on the basis of the time of occurrence of said first interaction and said second interaction... (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-38: control unit 127 determines whether to send an apology message based on the call duration determined from the user inputs establishing and disconnecting the call).”
However, while Yamada discloses determining whether to send an apology message based on the call duration (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-38), Yamada does not explicitly disclose “a courtesy phase, wherein the processing means evaluate whether it is necessary to transmit a courtesy message to said recipient on the basis of the time of occurrence of said first interaction and said second interaction, and, should the transmission of said courtesy message be necessary, said courtesy message is transmitted to said recipient in the course of a second communication session (emphasis added).”
	In the same field of endeavor, Oh discloses releasing the connection for a call and sending a preset apology message to the called party using SMS, i.e., a second communication session, upon determining the connected call is abnormal (Oh fig. 1 and paragraphs 35-38: upon determining a connected outgoing call is abnormal, the mobile phone may immediately release connection of the call and transmit a preset SMS apology to the called party).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Yamada to disconnect the call and transmit an apology message using SMS upon determining transmission of the apology message is necessary as taught by Oh because doing so constitutes applying a known technique (disconnecting an abnormal call and transmitting an apology using SMS) to known devices and/or methods (a portable communication terminal) ready for improvement to yield predictable and desirable results (delivery of the apology message to the called party). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 10, the combination of Yamada and Oh discloses all of the limitations of Claim 8.
Yamada discloses “in the course of the communication start phase, timing means detect a first time datum that defines a time instant when the user has the first interaction with the interfacing means (Yamada fig. 5, column 3, lines 9-17, column 4, lines 40-45 and column 6, lines 2-4: timer 145 starts a counting operation when communication is established with the called party, i.e., a start time is stored), wherein
in the course of the block request phase, the timing means detect a second time datum that defines a time instant when the user has the second interaction with the interfacing means (Yamada fig. 5, column 3, lines 9-17, column 4, lines 46-49 and column 6, lines 8-13: timer 145 stops the counting operation when input disconnecting the communication is received, i.e., an end time is stored), wherein
in the course of the interruption phase, the processing means evaluate a duration datum on the basis of said first time datum and said second time datum, wherein said duration datum represents the duration of said first communication session (Yamada fig. 5, column 3, lines 18-19, column 4, lines 49-51 and column 6, lines 14-15: timer 145 determines the call duration), and wherein
in the course of the courtesy phase, the processing means establish, on the basis of said duration datum, whether the courtesy message should be transmitted or not (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-24: control unit 127 determines whether to send the apology message based on the call duration).”

Regarding Claim 11, the combination of Yamada and Oh discloses all of the limitations of Claim 10.
Yamada discloses “wherein, in the course of the courtesy phase, said courtesy message is transmitted to said recipient, if said duration datum is below a first threshold (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-24: control unit 127 determines to send the apology message if the call duration is shorter than a preset call duration, i.e., a first threshold).”

Regarding Claim 15, the combination of Yamada and Oh discloses all of the limitations of Claim 8.
Additionally, Yamada discloses “The computer program product which can be loaded into the memory of an electronic computer, and which comprises portions of software code for executing the phases of the method according to claim 8 (Yamada fig. 2 and column 3, line 66 through column 4, line 2: “Control unit 127 is a circuit for controlling operation of the portable communication terminal on the basis of a control program previously stored in memory 141.”).”

Claims 2 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamada and Oh in view of Yan, Pub. No. CN 106453931 A.

Regarding Claim 2, the combination of Yamada and Oh discloses all of the limitations of Claim 1.
However, while Yamada discloses detecting user input disconnecting the call (Yamada fig. 5, column 3, lines 9-17, column 4, lines 46-49 and column 6, lines 8-13), the combination of Yamada and Oh does not explicitly disclose “wherein the 
In the same field of endeavor, Yan discloses displaying a “wrong touch hangup option” to the calling user in addition to a regular hangup option, wherein the “wrong touch hangup option” causes transmission of a notification message indicating the wrong touch call to the called terminal (Yan figs. 1-2 and paragraphs 19-21 and 47-53 of machine translation: a message indicating the "wrong touch" dialing is sent to the called party in response to the user selecting the "wrong touch hangup option" displayed on the communication terminal).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Yamada, as modified by Oh, to disconnect the call and transmit an apology message using SMS upon determining transmission of the apology message is necessary as taught by Yan because doing so constitutes applying a known technique (displaying a “wrong touch hangup” option to a calling user that causes transmission of a notification message indicating the wrong touch call to the called party when activated) to known devices and/or methods (a portable communication terminal) ready for improvement to yield predictable and desirable results (delivery of the apology message to the called party). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 9, the combination of Yamada and Oh discloses all of the limitations of Claim 8.
Yamada discloses detecting user input disconnecting the call (Yamada fig. 5, column 3, lines 9-17, column 4, lines 46-49 and column 6, lines 8-13), the combination of Yamada and Oh does not explicitly disclose “a waiting phase, wherein the user is notified, through the interfacing means, that if said second interaction for requesting the interruption of said first communication session occurs, said courtesy message will be transmitted in the course of the courtesy phase.”
In the same field of endeavor, Yan discloses displaying a “wrong touch hangup option” to the calling user in addition to a regular hangup option, wherein the “wrong touch hangup option” is displayed for a period of three seconds upon commencing the call and causes transmission of a notification message indicating the wrong touch call to the called terminal (Yan figs. 1-2 and paragraphs 19-21 and 47-53 of machine translation: a message indicating the "wrong touch" dialing is sent to the called party in response to the user selecting the "wrong touch hangup option" displayed on the communication terminal for a period of three seconds after a voice call is initiated).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Yamada, as modified by Oh, to disconnect the call and transmit an apology message using SMS upon determining transmission of the apology message is necessary as taught by Yan because doing so constitutes applying a known technique (displaying a “wrong touch hangup” option to a calling user that causes transmission of a notification message indicating the wrong touch call to the called party when activated) to known devices and/or methods (a portable communication terminal) ready for improvement to yield predictable and desirable results (delivery of the apology message to the called party). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 5 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamada and Oh in view of Kahn et al., Pub. No. US 2009/0023427 A1, hereby “Kahn”.

Regarding Claim 5, the combination of Yamada and Oh discloses all of the limitations of Claim 4.
However, while Yamada discloses determining whether to send an apology message if the call duration is less than a preset call duration, i.e., a first threshold, (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-38), the combination of Yamada and Oh does not explicitly disclose “wherein said processing means are also configured for inhibiting the transmission of said courtesy message to said recipient, if said duration datum is below a second threshold, which is lower than said first threshold.”
In the same field of endeavor, Kahn discloses disabling sending of a message to a called party if the calling party disconnects the call within a misdial threshold, i.e., a second threshold, which is less than a threshold time at which the called party would be alerted to a missed call (Kahn fig. 7 and paragraphs 57-59: a message is not sent to the called party if the calling party rapidly abandons the call attempt within misdial threshold 7.4, which is less than a threshold time 7.1 at which the called party would receive a missed call alert).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Yamada, as modified by Oh, to prevent sending of the apology message if the calling party disconnects the call within a Kahn because doing so constitutes applying a known technique (prevent sending of a message to a called party if the call disconnected within a threshold time before the called party would be alerted to the missed call) to known devices and/or methods (a portable communication terminal) ready for improvement to yield predictable and desirable results (prevent delivery of unnecessary apology messages). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 12, the combination of Yamada and Oh discloses all of the limitations of Claim 11.
However, while Yamada discloses determining whether to send an apology message if the call duration is less than a preset call duration, i.e., a first threshold, (Yamada fig. 5, column 4, lines 53-61, column 5, lines 13-28 and column 6, lines 19-38), the combination of Yamada and Oh does not explicitly disclose “wherein, in the course of the courtesy phase, the processing means inhibit the transmission of said courtesy message to said recipient, if said duration datum is below a second threshold, which is lower than said first threshold.”
In the same field of endeavor, Kahn discloses disabling sending of a message to a called party if the calling party disconnects the call within a misdial threshold, i.e., a second threshold, which is less than a threshold time at which the called party would be alerted to a missed call (Kahn fig. 7 and paragraphs 57-59: a message is not sent to the called party if the calling party rapidly abandons the call attempt within misdial threshold 7.4, which is less than a threshold time 7.1 at which the called party would receive a missed call alert).
Yamada, as modified by Oh, to prevent sending of the apology message if the calling party disconnects the call within a threshold time before the called party would be alerted to the missed call as taught by Kahn because doing so constitutes applying a known technique (prevent sending of a message to a called party if the call disconnected within a threshold time before the called party would be alerted to the missed call) to known devices and/or methods (a portable communication terminal) ready for improvement to yield predictable and desirable results (prevent delivery of unnecessary apology messages). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/            Supervisory Patent Examiner, Art Unit 2449